Name: 86/282/ECSC: Council Decision of 25 June 1986 amending Council Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: personnel management and staff remuneration
 Date Published: 1986-07-02

 Avis juridique important|31986D028286/282/ECSC: Council Decision of 25 June 1986 amending Council Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community Official Journal L 178 , 02/07/1986 P. 0015 - 0015*****COUNCIL DECISION of 25 June 1986 amending Council Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community (86/282/ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 18 thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 6 thereof, Whereas the amount of the daily subsistence allowances payable to members of the Consultative Committee of the European Coal and Steel Community should be adjusted to take account of the increased subsistence expenses of the Committee's members, HAS DECIDED AS FOLLOWS: Article 1 With effect from 1 January 1986, Council Decision 76/228/ECSC of 16 February 1976 on the granting of daily subsistence allowances and refunds of travel expenses to members of the Consultative Committee of the European Coal and Steel Community (1), as last amended by Decision 85/123/ECSC (2), is hereby amended as follows: Article 2 (1): 'Bfrs 3 600' shall be replaced by 'Bfrs 4 000'. Article 2 This Decision shall be published in the Official Journal of the European Communities. Done at Luxembourg, 25 June 1986. For the Council The President G. BRAKS (1) OJ No L 44, 20. 2. 1976, p. 33. (2) OJ No L 48, 16. 2. 1985, p. 30.